--------------------------------------------------------------------------------

Exhibit 10.2
 
Dear Robert,


This letter sets forth the terms of your employment with RiceBran Technologies
(“RBT” or the “Company”) going forward.


Effective as of October 1,2018, your title will be Executive Vice President for
Special Projects. You will report to RBT’s COO or CEO, or as otherwise
determined by the RBT Board of Directors. You will perform duties and
responsibilities as may be assigned to you from time to time. You agree to
devote your full business time, attention, and best efforts to the performance
of your duties and to the furtherance of the Company’s interests.


In consideration of your services, you will be paid an annual salary of
$250,000.00 in accordance with the standard payroll practices of RBT and subject
to all withholdings and deductions as required by law. You will be eligible to
participate in any benefit plans and programs in effect from time to time that
are made available to other similarly situated employees of RBT, in accordance
with and subject to the eligibility and other provisions of such plans and
programs; provided, however, that you will not be eligible to participate in any
equity compensation plans or incentive bonus plans sponsored by the Company,
including the 2017 Executive Incentive Plan, nor will you be eligible to
participate in any corporate compensation or incentive bonus plans sponsored by
Company, including without limitation, any plans pertaining to 2018. Further,
you acknowledge and agree that you hereby forfeit and waive any rights pursuant
to that special senior executive stock option plan informally known and
identified as the 2017 Long Term Executive Incentive Plan, a component of the
2014 Equity Plan.


Your employment will be at-will, meaning that you or RBT may terminate the
employment relationship at any time, with or without cause or reason, and with
or without notice. We anticipate that your employment with RBT will terminate at
the end of 2018, although you will be an at-will employee prior to that date.


The Proprietary Information Agreement that you previously executed in favor of
RBT will continue in full force and effect.


Please countersign this letter where indicated below and return it to me.
 

 
Yours sincerely,
         
/s/ Brent Rystrom
   
Authorized Signatory
       
Accepted and Agreed
         
Dated: June 21, 2018
/s/ Robert Smith
    Robert Smith  

 
 

--------------------------------------------------------------------------------